UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 27, 2009 SPORT SUPPLY GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 001-15289 22-2795073 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1901 Diplomat Drive Farmers Branch, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (972) 484-9484 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item2.02 Results of Operations and Financial Condition. On August 27, 2009, Sport Supply Group, Inc. issued a press release announcing its results of operations for the year ended June 30, 2009. In addition, the Company announced it was hosting a conference call to discuss those results on Thursday, August 27, 2009, at 3:30 p.m., Central Standard Time. A copy of the press release is attached to this current report on Form 8-K as Exhibit 99.1 and is incorporated herein solely for the purposes of this Item 2.02. Item9.01 Press Release. (d)Exhibits. ExhibitNo. Description Press Release dated August 27, 2009 In accordance with General Instruction B.2 of Form 8-K, the information set forth in this Item 2.02, including the press release attached hereto as Exhibit 99.1, is furnished pursuant to Item 2.02 and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liabilities under that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPORT SUPPLY GROUP, INC. Date:August 27, 2009 By: /s/ John E Pitts Name: John E. Pitts Title: Chief Financial Officer 3 EXHIBIT INDEX ExhibitNo. Description Press Release, dated August 27, 2009 4
